UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22605 Capital Emerging Markets Total Opportunities Fund (Exact Name of Registrant as Specified in Charter) 6455 Irvine Center Drive Irvine, California 92618 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (949) 975-5000 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 Courtney R. Taylor Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, California 92618 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital Emerging Markets Total Opportunities Fund® First report to shareholders, for the period ended April 30, 2012 Capital Emerging Markets Total Opportunities Fund seeks long-term growth and preservation of capital with lower volatility of returns than emerging markets equities. Fund results shown in this report are for past periods and are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, please call 800/266-9532. Here is the total return on a $1,000 investment with all distributions reinvested for the period ended March 31, 2012 (the most recent calendar quarter-end): Lifetime (since 1/27/2012) Total return % The total annual fund operating expense ratio was estimated to be 1.10% as of the prospectus dated November 18, 2011 (as supplemented on March 21, 2012). This report is for the information of shareholders of Capital Emerging Markets Total Opportunities Fund, but it also may be used as sales literature when preceded or accompanied by the current prospectus or summary prospectus, which gives details about charges, expenses, investment objectives and operating policies of the fund. If used as sales material after June 30, 2012, this report must be accompanied by a statistical update for the most recently completed calendar quarter. Investing in developing markets involves risks, such as significant currency and price fluctuations, political instability, differing securities regulations and periods of illiquidity, which are detailed in the fund prospectus. Investments in developing markets have been more volatile than investments in developed markets, reflecting the greater uncertainties of investing in less established economies. Individuals investing in developing markets should have a long-term perspective and be able to tolerate potentially sharp declines in the value of their investments. Fellow investors: We are pleased to welcome you as a shareholder of the Capital Emerging Markets Total Opportunities Fund. This fund seeks to take advantage of the substantial opportunities offered by the emerging markets universe, without the degree of volatility typically associated with investments in the developing world. The following report covers the period from the start of the fund’s operations on January 27, 2012, through April 30, 2012. During this time, the fund rose 2.5%. Market volatility fell to unusually low levels as investors seemed more complacent after a burst of enthusiasm in late 2011. The realized volatility of the portfolio was about 7% for the reporting period, compared with 13% for the MSCI Emerging Markets Investable Market Index. Market review Financial markets were largely driven by macroeconomic events from late January through the end of April. Global equity markets, which had rallied in early 2012, slipped in late March and April of 2012 as anxieties resurfaced about Europe’s debt crisis and the scope of political and economic reforms needed to address the region’s problems. Although the pace of economic activity in the U.S. improved, the impact of an unseasonably mild winter may have distorted data, belying the actual state of the economy. Investors also grappled with concerns about decelerating economic growth in China, government policies related to the country’s property market and the implications of an upcoming change in leadership. Other major emerging market economies such as India and Brazil also slowed, while the economic slump in Europe — Asia’s largest export destination — weighed on exports in several countries. Authorities in Brazil and India lowered interest rates and inflation ticked higher in Turkey, India and Indonesia. Prices for most commodities slid, although crude oil prices rose. Most emerging markets currencies appreciated modestly against the U.S. dollar. Several currencies fell sharply, however, including the Brazilian real and the Indian rupee. Against this backdrop, equity and debt markets posted muted gains. Solid corporate profits and undemanding valuations helped support equities, with the MSCI Emerging Markets Investable Market Index rising 1.9%. Emerging markets debt also rose: U.S. dollar–denominated bonds outpaced local currency debt as investors sought less risky assets, sending the JPMorgan Emerging Markets Bond Index Global 5.1% higher. The local debt-based JPMorgan Government Bond Index – Emerging Markets Global Diversified climbed 1.8% in local currency and 2.0% in U.S. dollar terms. Both indexes are unmanaged and, therefore, have no expenses. Sector returns in the emerging markets equity markets varied considerably. Technology stocks posted double-digit gains, spurred by rising smartphone sales and enthusiasm for new products. Consumer companies and telecommunication services providers also advanced, bolstered by strong corporate earnings. On the other hand, concerns about slowing global economic activity weighed on materials and energy stocks, with each sector losing around 5%. Brazilian oil producer Petrobras declined more than 20%; a combination of a weaker currency and higher costs eroded profits, and the company cut its production forecast. Shares of Russia’s Gazprom shed about 5% as president-elect Vladimir Putin suggested that resource companies should pay higher taxes. Financial stocks struggled, particularly in Brazil, China and India. Rising loan defaults in Brazil forced private banks to set aside more money for bad loan provisions, sending their shares lower. Meanwhile, earnings growth for Chinese banks slowed from last year’s robust levels. China’s large banks faced intense criticism from Premier Wen Jiabao, who said that the big bank monopolies should be broken up and that their profits seemed excessive during a period of economic slowdown in which small- and mid-sized firms were finding it difficult to access credit. India’s banks were weighed down by negative sentiment and problems stemming from high inflation and a weak currency. Countries experienced very different economic trends. India continued to disappoint, with GDP growth slowing to 6.1% in the third fiscal quarter from 6.9% in the previous quarter. Although inflation remained stubbornly high, the Reserve Bank of India slashed its key interest rate for the first time in three years after raising rates 13 times since March 2010, taking it 50 basis points lower to 8%. Political uncertainty continued to impede economic reforms, further dampening investor sentiment. Indian stocks gained 2% in local currency but lost 5% in U.S. dollar terms given the rupee’s depreciation. China’s economy cooled to an 8.1% annualized growth rate in the first quarter from 8.9% in the fourth quarter of 2011 and the government lowered its official target for economic growth in 2012 from 8% to 7.5%. Aggregate earnings for China’s corporate sector were lackluster, with the country’s industrial companies squeezed by the slowing economy. Investors took heart, however, from signals that economic activity had begun to gather some momentum. The MSCI China IMI rose 2%. Elsewhere in Asia, South Korean stocks advanced 2%, supported by technology and consumer companies. Automakers Hyundai Motor and Kia Motors reported robust profits on rising sales overseas. Taiwanese equities climbed 7%, buoyed by several semiconductor firms. In Latin America, investor enthusiasm for Brazilian equities began to wane. Increased involvement on the part of the government, falling commodity prices and an overextended consumer all sparked concerns. The Brazilian real fell 8% as policies designed to discourage capital inflows gained traction. Brazilian equities ended 1% higher in local currency but shed 7% in U.S. dollar terms. Brazil’s central bank lowered its key Selic rate twice, slashing it to 9%, and left the door open for further cuts. Meanwhile, Mexican stocks rose 7%, lifted, in part, by signs of a pickup in the U.S. economy. Argentina surprised investors by announcing the renationalization of energy company YPF, sending the equity market 45% lower. Russian stocks posted small gains. Shares of consumer-related companies and banks rose, fueled by strong domestic consumption. But gains were tempered by declining shares of commodity stocks. Central and Eastern Europe trailed the broader emerging markets, hurt by renewed worries about Europe’s sovereign debt crisis. In debt markets, Venezuelan U.S. dollar bonds rallied sharply, benefiting from high oil prices and speculation that President Hugo Chávez’s deteriorating health would increase the possibility of political change in the country. Turkish bonds also gained; a narrowing in the country’s trade deficit assuaged some concerns about external imbalances and rising inflation. Consumer prices in Turkey climbed more than 10% annualized in March, nearly double the central bank’s target. On the other hand, Argentine dollar bonds lost significant ground amid increased political volatility and as the economy and currency faced significant headwinds. [Begin Sidebar] 20 largest holdings Percent of net assets as of 4/30/12 Mexico government bonds (MXN) % Brazil government inflation-linked bonds Mexico government inflation-linked bonds Uruguay government inflation-linked bonds Brazil government bonds (BRL) Long-term U.S. Treasury bonds Brazil government bonds (USD) Mexico government bonds (USD) Venezuela government bonds (USD) HKT Trust Taiwan Semiconductor Manufacturing Turkey government inflation-linked bonds Samsung Electronics Bancolombia Philippines government bonds (PHP) Petróleos Mexicanos bonds (PEMEX) Standard Chartered OAO Gazprom Etihad Etisalat Hana Financial Holdings Total [End Sidebar] [Begin Sidebar] [begin pie chart] Asset mix As of April 30, 2012 Local currency inflation-linked bonds 12 % Common stocks 43 % Corporate bonds & notes (including convertible securities) 12 % Local currency emerging markets bonds 11 % U.S. dollar-denominated emerging markets bonds 10 % Short-term securities and other assets less liabilities 9 % U.S. Treasuries 3 % [end pie chart] [End Sidebar] [Begin Sidebar] Top five equity sectors Percent of net assets Financials % Information technology Energy Materials Telecommunication services [End Sidebar] [Begin Sidebar] 15 largest country positions Percent of net assets as of 4/30/12 Equity Bonds and notes Total Mexico % % % Brazil China (including Hong Kong) United Kingdom* United States of America* South Korea Taiwan — Malaysia Uruguay — South Africa Colombia Venezuela — Thailand Turkey — Russia — Total net assets % % % *Includes investments in companies listed in developed markets that have significant operations in emerging markets. [End Sidebar] In Asia, Thai local bond yields edged higher in the face of rising inflation. Indonesian local bonds also struggled after rebounding on enthusiasm over an upgrade by Fitch ratings agency in late 2011. Inflation in Indonesia accelerated to its highest level in seven months in April following uncertainty about the government’s plan to cut fuel subsidies. Demand for emerging markets debt remained strong and bond issuance continued at a record pace. Russia sold $7 billion in dollar-denominated bonds in the largest emerging markets sovereign bond offering in three years, including $3 billion in 30-year bonds priced at 250 basis points above Treasuries. Indonesia raised $2.5 billion, issuing $2 billion of debt due in April 2022 at yields of 3.85% and $500 million in bonds due in 2042 at a yield of 4.95%. Meanwhile, Croatia sold $1.5 billion in five-year bonds at a yield of 6.375%. In corporate debt markets, state-owned Russian Railways sold $1 billion in 10-year dollar-denominated bonds. Chinese oil producer CNOOC issued $2 billion in 10-year and 30-year bonds in a deal that was heavily oversubscribed. Meanwhile, HSBC issued its first-ever bond in renminbi outside of China and Hong Kong, selling 2 billion yuan ($317 million) of three-year bonds at a yield of 3%. Portfolio review The fund’s investments in both equities and fixed income lifted results. Several technology, telecommunications and energy companies were significant contributors. Holdings in U.S. dollar–denominated bonds also helped, particularly in Mexico and Brazil, as did investments in local currency inflation-linked bonds. Investments in Taiwan Semiconductor Manufacturing and Samsung Electronics were among the significant contributors to portfolio results. Soaring smartphone sales sent first-quarter earnings to record levels at Samsung Electronics. The technology heavyweight also announced plans to double sales of smartphones and tablet computers in 2012 and to introduce a wider range of its Galaxy brand of devices. Taiwan’s ASUSTeK advanced as its computer sales gained momentum, while Delta Electronics, which provides power supplies for notebook computers, climbed. Hon Hai Precision Industry detracted from results, however, as the Apple supplier faced stiff competition. Investments in several energy stocks helped fund results. Shares of China’s Honghua Group — one of the largest oil rig manufacturers in the world — shot up nearly 70% ahead of its launch of a new integrated shale gas exploration system. Meanwhile, Australia’s Oil Search climbed as the company discovered more natural gas in Papua New Guinea. Oil Search is partnering with ExxonMobil and Australian firm Santos to ship liquefied natural gas from the new discovery by 2014. Several telecommunications companies rose. HKT Trust climbed following its $1.2 billion initial public offering in late 2011. Brazilian conglomerate Oi benefited from ongoing restructuring efforts; the company completed its merger with Tele Norte Leste, Telemar Norte Leste and Brasil Telecom in April. Saudi Arabian telecommunications operator Etihad Etisalat (Mobily) rose on the heels of strong quarterly profits. But investments in Bharti Airtel declined in an uncertain regulatory environment; the Indian wireless provider reported worse-than-anticipated profits and continued to grapple with increased costs and fierce competition. Investments in the materials sector detracted from results. Shares of South Korea’s LG Chem slid; the company reported a larger-than-expected decline in first-quarter profits amid decreased Chinese demand for materials used to make plastic and synthetic rubber. Several gold producers dropped as prices for the metal declined. The portfolio’s fairly aggressive position in fixed income generated mixed results. The fund’s investments in Venezuelan dollar bonds rose sharply as the market rallied. Mexican and Brazilian U.S. dollar–denominated sovereign bonds — which make up about 4% of the portfolio’s assets — also gained, outpacing local currency bonds in both markets. Local debt investments in both Mexico and Brazil — another mainstay of the portfolio — trailed the broader market. Managers regard the high real yields in Brazil as attractive and largely have a positive view on the Mexican peso. Conversely, the portfolio has limited exposure to Asian fixed income as interest rates are relatively low. Investments in inflation-linked bonds were a significant contributor during the period, particularly holdings in Uruguay, Brazil and Turkey, as worries about potential inflationary pressures escalated. Corporate bond holdings further supported results, particularly the investment in Mexican cement company Cemex, which rebounded from depressed levels, benefiting from the improving outlook for the U.S. housing industry. Investments in the corporate bonds of energy companies Petrobras and Petróleos Mexicanos (PEMEX) also advanced. Outlook Concerns about Europe’s sovereign debt crisis, the pace of economic expansion in China and the U.S., and increased political uncertainty in several countries have continued to weigh on market sentiment. Investors are grappling with the implications of the many crosscurrents facing policymakers around the world today, including the fiscal challenges that lie ahead for several highly indebted European nations and the need for many emerging markets to support economic growth while keeping inflation in check. Elections in several countries will also test the public’s willingness to commit to more austere policies. Some skepticism that authorities will be able to effectively handle these myriad challenges and find solutions to a variety of problems is bound to linger. Unfortunately, these concerns are likely to foster a risk-on versus risk-off environment for some time. Despite these many challenges, managers believe that rocky patches in the markets will continue to create attractive entry points for long-term investment opportunities. Managers expect the global economy to muddle through these difficulties. They continue to find value in commodity firms with considerable assets and long-term earnings potential. The portfolio is invested in a range of commodity companies, including gold producers and oil rig equipment and offshore oilfield services firms. Managers are also attracted to companies that appear to be well placed to reap the rewards of a greater commitment to natural gas use in Asia over time. They are finding particular value in China on the whole and investing in a breadth of Chinese companies, with an emphasis on financial stocks. Managers are looking to moderate portfolio volatility via fixed-income investments, which make up a larger portion of fund assets than equities. The fund’s fixed-income holdings are well diversified, with a focus on local currency bonds and corporate dollar bonds that appear attractively valued from a risk-reward standpoint. The portfolio has maintained significant exposure to inflation-linked bonds in Brazil, Mexico, Uruguay, Turkey and Thailand. Although inflation rates appear to have come down from their peaks in some markets, consumer prices may pick up against the backdrop of high oil prices and more accommodative central banks. Finally, the fund still holds some U.S. Treasury bonds as a hedge against potentially negative outcomes in Europe. The fund’s fixed-income investments are focused in Latin America, while a significant portion of its equity holdings are domiciled in Asia. Among equities, the portfolio’s investments are largely concentrated in technology, financials, telecommunication services and commodities. In technology, managers favor semiconductor, electronics and Internet companies that seem well placed to lead in their respective areas, including those that are best positioned to meet increased demand from China. They particularly like a handful of local banks that are likely to benefit from strong domestic growth. In telecommunication services, the portfolio emphasizes companies that are prepared to develop their wireless businesses in high-growth markets as well as firms providing affordable broadband service to customers. On balance, the fund’s managers seek to take advantage of any optimism that might surface as the future becomes clearer, while striving to preserve capital should markets experience further rough patches. We look forward to reporting to you again in six months. Sincerely, /s/ Shaw B. Wagener Shaw B. Wagener Portfolio manager /s/ John B. Emerson John B. Emerson President June 20, 2012 Investment portfolio
